Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Surinder Sachar on 2/16/2022.

Cancel claims 8 and 11-14

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display device comprising:
a substrate;
a first transistor with an oxide semiconductor layer above the substrate;
a first insulating film under the oxide semiconductor; and
an aluminum oxide film above the substrate,
wherein the oxide semiconductor layer and the aluminum oxide film are on and in contact with the first insulating film, and

no portion of the first gate electrode and the aluminum oxide film 

Replace independent claim 19 with the following:
19. 	(Currently Amended)	A display device comprising:
a substrate;
a first transistor with an oxide semiconductor layer above the substrate;
a first insulating film under the oxide semiconductor; and
an aluminum oxide film above the substrate,
wherein the oxide semiconductor layer and the aluminum oxide film are on and in contact with the first insulating film, and
an end part of the aluminum oxide film overlies an end part of the oxide semiconductor layer,
a light shielding film faces the oxide semiconductor layer and is located under the oxide semiconductor layer and the first insulating film, and
no portion of the light shielding film and the aluminum oxide film .




Allowable Subject Matter
Claims 1, 5-7 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “no portion of the first gate electrode and the aluminum oxide film overlap in a plan view” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 5-7 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 19, the prior art of record fails to teach or render obvious the combination of limitations of claim 19 “no portion of the light shielding film and the aluminum oxide film overlap in a plan view” taken in combination with all other limitations of each respective independent claim 19.
Dependent claims 20-22 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahn et al. (US Pub# 10,014,172), Yamazaki et al. (US Pub # 2016/0274394), Niikura .
Ahn discloses a substrate (101), a first transistor with an oxide semiconductor layer (113) above the substrate (101), a first insulating film (112) under the oxide semiconductor (113) and an aluminum oxide film (121) above the substrate (101), wherein the oxide semiconductor layer (113) is on and in contact with the first insulating film, and a first gate electrode (111) faces the oxide semiconductor layer (113), the first insulating film (112) is located between the oxide semiconductor layer (113) and the first gate electrode (111).
Yamazaki discloses a substrate (102), a first transistor with an oxide semiconductor layer (110) above the substrate (102), a first insulating film (107) under the oxide semiconductor (110) and an aluminum oxide film (114 or v116) above the substrate (102), wherein the oxide semiconductor layer (110) is on and in contact with the first insulating film (107), and a first gate electrode (104) faces the oxide semiconductor layer (110), the first insulating film (107) is located between the oxide semiconductor layer (110) and the first gate electrode (104).
Niikura discloses (Fig. 15B) a substrate (101), a first transistor with an oxide semiconductor layer (124) above the substrate (101), a first insulating film (103) under the oxide semiconductor (124) and an aluminum oxide film (107) above the substrate (101), wherein the oxide semiconductor layer (124) is on and in contact with the first insulating film (103), and a first gate electrode (102) faces the oxide semiconductor layer (124), the first insulating film (103) is located between the oxide semiconductor layer (1124) and the first gate electrode (102).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/Primary Examiner, Art Unit 2896